The construction which plaintiffs give to the 1929 agreement is apparently contrary to the intent of the agreement. On the previous appeal we gave plaintiffs the opportunity to amend by stating facts which would support the claim that there was a purpose in the agreement further than that indicated and which recognized a commitment “to maintain the same proportionate voting control among the stockholders in the event of transfer of voting stock, and that the proportions originally established have been destroyed by the subsequent voting trust agreements.” (284 App. Div. 945.) The setting forth of this intent by mere conclusory allegations to that effect is not sufficient. Plaintiffs may replead if they are in a position to set forth the facts to sustain their cause of action. Order unanimously affirmed, with $20 costs and disbursments to the respondents with leave, however, to the plaintiffs to replead, Settle order on notice. Concur — Peck, P. J., Cohn, Callahan and Rabin, JJ